Citation Nr: 0020460	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  99-07 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Entitlement to service connection for a low back condition.



REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 




INTRODUCTION

The veteran had active service from July 1992 to September 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision of the Baltimore, 
Maryland Regional Office (RO) of the Department of Veterans 
Affairs (VA) which in part denied service connection for a 
low back condition.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The medical evidence of record shows that the veteran has 
a low back condition that is related to his service.  


CONCLUSION OF LAW

The veteran's low back condition was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that the veteran complained of 
low back pain on five different occasions during service.  In 
May 1993 the diagnosis was back sprain and in February 1994 
the diagnosis was mild back strain.  In July 1994 he 
complained of low back pain for two hours and reported that 
he was injured lifting heavy equipment that morning.  The 
assessment was musculoskeletal back pain.  In September 1995 
he complained that he hurt his back in the motor pool, and 
the assessment was low back pain.  In April 1996 he was seen 
in the emergency room, complaining of having severe low back 
pain that morning while running during physical training.  He 
reported having a three year history of low back pain with 
intermittent episodes of increased pain, but much worse that 
morning.  An x-ray of the low back was reported to show L4, 
interior Schmorl's node, "not a fracture", and L3-L4 and 
L5-S1 degenerative disc disease.  The diagnosis was low back 
pain.  In March 1997 he reported having episodes of back pain 
and chest pain, associated with shortness of breath.  The 
assessment is partially illegible, but in part appears to be 
"possible muscle strain".  On his separation examination in 
June 1997, the veteran complained of having severe pain in 
the lower right side of the back "very often".  On his 
separation examination, his spine was evaluated as clinically 
normal.  

On VA examination of the lumbar spine in November 1997, an x-
ray of the lumbosacral spine was reported to show an old 
fracture of the upper anterior margin of L4 or congenital 
variation.  The diagnoses included old fracture upper 
anterior margin at L4 with normal range of motion of the 
lumbar spine.  

On VA examination in July 1999 the veteran complained of 
constant low back pain, aggravated with lifting more than 25 
pounds, and he reported that bending and sitting for more 
than two hours was painful.  An x-ray of the lumbar spine 
showed triangular bony fragment along the upper anterior 
margin of L4 that presented anatomic variation (linbus 
vertebral), transitional L5 vertebrae.  The veteran also had 
a CT scan which showed a bulging disc at the level of L4-L5, 
and an otherwise normal lumbar spine.  The diagnoses included 
chronic strain lumbosacral spine with bulging disc L4-L5, 
limitation of range of motion, and congenital linbus 
vertebrae L4 and transitional L5 vertebra.  The VA examiner 
indicated that it was difficult to explain the x-ray finding 
in April 1996, and noted that there was no evidence of 
degenerative disc disease in the x-ray or CT scan taken in 
1999.  The VA examiner indicated that the x-rays and CT scan 
were reviewed by two board certified radiologists, and the 
diagnosis remained congenital anomalies of the vertebrae, 
with bulging disc at the level of L4-L5.  It was noted that 
the linbus vertebrae of L4 in the previous examination was 
read as possibly an old fracture.  The VA examiner noted that 
the veteran had back pain while he was in service and that 
this continued until the present time.  The VA examiner also 
noted that the veteran's range of motion was decreased due to 
chronic strain and pain.  

Analysis

At the outset, the Board finds that the veteran has met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well 
grounded; that is, the claim is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Additionally, there is 
no indication there are additional, pertinent records which 
have not been obtained.  Accordingly, there is no further 
duty to assist the veteran in developing the claim, as 
mandated by 38 U.S.C.A. § 5107(a).

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered, or 
disease incurred in or aggravated during service.  38 
U.S.C.A. §§ 1110, 38 C.F.R. § 3.303(a).  Such a determination 
requires a finding of a current disability which is related 
to an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  If a disability is not 
shown to be chronic during service, service connection may be 
granted when there is postservice continuity of 
symptomatology.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for a disease diagnosed after service 
discharge when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

The veteran claims service connection for a low back 
condition, which he asserts began during his military 
service.  Based on a review of the objective evidence of 
record, the Board finds that evidence tends to show that the 
veteran's current low back condition was incurred in service.  
The Board initially notes the objective medical evidence of 
record shows that the veteran does have a current low back 
disability.  The record further shows that he was treated for 
low back pain on several occasions during service, which was 
variously diagnosed as back sprain, mild back strain, 
musculoskeletal back pain, and low back pain.  On his 
separation examination in 1997, he complained of having 
severe pain in the lower right side of the back "very 
often".  

The next question is whether the veteran's current low back 
condition is related to the low back symptoms he experienced, 
and was treated for, during his active service.  On VA 
examination in 1999, the diagnoses included chronic strain 
lumbosacral spine with bulging disc L4-L5, and the VA 
examiner opined that the veteran had back pain while he was 
in service and that this continued until the present time.  
The VA examiner also noted that the veteran's range of motion 
was decreased due to chronic strain and pain.  While the VA 
examiner also commented as to the presence of some congenital 
anomalies in the lumbar spine, neither the referenced chronic 
strain or the bulging discs are shown to be of a congenital 
nature.  Additionally, he was diagnosed with low back strain 
in service, and currently has the same diagnosis.  The Board 
finds the VA examiner's opinion to be probative and 
persuasive, and therefore finds that a reasonable doubt has 
been raised on the question of whether the veteran's current 
low back disability, including strain and bulging discs, is 
related to his service.  Resolving reasonable doubt in the 
veteran's favor on this point, the Board concludes that the 
veteran's current low back disability is related to the low 
back symptoms he was treated for in service, therefore 
service connection is warranted for such disability.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990). 


ORDER

Service connection for a low back condition is granted.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 

